





Exhibit 10.2


SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is made and
entered into as of July 28, 2017 by and among STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (together with its successors
and assigns, the “Borrower”), STAG INDUSTRIAL INC., a Maryland corporation and
the sole member of the sole general partner of the Borrower (the “Parent”), each
of the financial institutions initially a signatory to the Credit Agreement (as
defined below) together with their successors and assigns under Section 11.06 of
the Credit Agreement (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (in such capacity, the “Administrative
Agent”), the Swing Line Lender, and an L/C Issuer.
WITNESSETH:
WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of December 18, 2014 (as
amended by the First Amendment To The Credit Agreement dated as of September 29,
2015, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement as described
herein; and
WHEREAS, the Administrative Agent and the Lenders party to this Second Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement,
all on the terms and conditions set forth below in this Second Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:
1.
Definitions. All capitalized undefined terms used in this Second Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby.

2.
Amendments to Credit Agreement. Effective as set forth in Section 3 below, the
Credit Agreement is hereby amended as follows.

a.    Section 1.01 of the Credit Agreement is hereby amended to insert the
following definition in the appropriate alphabetical order:
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”
““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”
““EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.”
““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”


1

--------------------------------------------------------------------------------




““EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”
““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.”
““Material Acquisition” means any acquisition (or series of related
acquisitions) or investments (or series of related investments) permitted by
this Agreement and consummated in accordance with the terms of this Agreement
for which the aggregate consideration paid in respect of such acquisition or
investment (including any Indebtedness assumed in connection therewith) exceeds
10% of Total Asset Value for the Current Reporting Quarter, without giving pro
forma effect to such acquisition.”
““Specified Derivatives Provider” shall have the meaning provided in Section
9.03.”
““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
b.    The definition of “Acceptable Ground Lease” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least twenty-five (25)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).”
c.    The definition of “Acceptable Property” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:
(i)    such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, the Borrower or a Subsidiary Guarantor free and
clear of any Liens (other than Liens permitted by Section 8.01);
(ii)    such Property is an industrial, manufacturing, warehouse/distribution
and/or office property located within the United States;
(iii)    if such Property is owned by a Subsidiary Guarantor, or is ground
leased pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then
the Equity Interests of such Subsidiary Guarantor are owned, directly or
indirectly by the Borrower, free and clear of any Liens other than Liens
permitted by Section 8.01; and
(iv)    such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters which,
individually or collectively, are not material to the profitable operation of
such Property.”


2

--------------------------------------------------------------------------------




d.    The definition of “Capitalization Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Capitalization Rate” means seven and one half percent (7.5%).”
e.    The definition of “Casualty” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Casualty” means, with respect to any Unencumbered Property, if such
Unencumbered Property has been damaged or destroyed, in whole or in part, by
fire or other casualty.”
f.    The definition of “Consolidated Fixed Charges” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
““Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).”
g.    The definition of “Construction in Progress” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Construction in Progress” means (a) a Property with new ground up
construction, (b) a Property under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage or (c) a building expansion. The classification of “Construction in
Progress” will cease on the earlier to occur of (A) the time that such Property
has an Occupancy Rate of greater than eighty percent (80%), and (B) one hundred
eighty (180) days after completion of construction, renovation or expansion of
such Property, as applicable.”
h.    The definition of “Dark Property” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Borrower is
not recognizing revenue from any tenants in accordance with GAAP or (c) the
Adjusted NOI for such Property is negative.”
i.    The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuers, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public


3

--------------------------------------------------------------------------------




statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company which controls such Lender that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each Lender promptly following such
determination.”
j.    The definition of “Federal Funds Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, then the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, then the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Wells Fargo on such day on such transactions
as determined by the Administrative Agent and (c) if the Federal Funds Rate
should be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.”
k.    The definition of “Indebtedness” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


4

--------------------------------------------------------------------------------




(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, either (i) not past due for more than one hundred
and eighty (180) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted);
(e)    Capital Lease Obligations;
(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any ownership interest (excluding
perpetual preferred ownership interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;
(g)    all Guarantees of such Person in respect of any of the foregoing (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and
(h)    all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the lesser of (i) the fair market value of the property subject to such lien and
(ii) the aggregate amount of the obligations so secured.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided that, solely for purposes of calculating the
financial covenants set forth in Sections 8.14(a), (b), (c) and (d),
Indebtedness shall exclude the net obligations of the Parent on a consolidated
basis under Swap Contracts entered into to hedge or mitigate any interest rate
risk in respect of borrowed money for which the Parent, the Borrower or any
Subsidiary has actual exposure. The amount of any Capital Lease Obligations as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.”
l.    The definition of “Non-Guarantor Subsidiary” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of the Equity Interests of any such Subsidiary,
which (a) is (i) formed for or converted to the specific purpose of holding
title to Real Property assets which are collateral for Indebtedness owing or to
be owed by such Subsidiary, provided that such Indebtedness must be incurred or
assumed within ninety (90) days, such ninety (90) day period to be extended for
an additional sixty (60) days if the Borrower provides an executed term sheet or
commitment letter for the financing of such Real Property to the Administrative
Agent (or, in either instance, for such longer period as the Administrative
Agent may agree in writing) of such formation or conversion or such Subsidiary
shall cease to qualify as a Non Guarantor Subsidiary, and (ii) expressly
prohibited in writing from guaranteeing Indebtedness of any other person or
entity pursuant to (A) a provision in any document, instrument or agreement
evidencing such Indebtedness of such Subsidiary or (B) a provision of such


5

--------------------------------------------------------------------------------




Subsidiary’s Organization Documents, in each case, which provision was included
in such Organization Document or such other document, instrument or agreement at
the request of the applicable third party creditor and as an express condition
to the extension or assumption of such Indebtedness; provided that a Subsidiary
meeting the requirements set forth in this clause (a) shall only remain a
“Non-Guarantor Subsidiary” for so long as (1) each of the foregoing requirements
set forth in this clause (a) are satisfied, (2) such Subsidiary does not
guarantee any other Indebtedness, and (3) the Indebtedness with respect to which
the restrictions noted in clause (a) (ii) are imposed remains outstanding;
(b)(i) becomes a Subsidiary following the Closing Date, (ii) is not a Wholly
Owned Subsidiary of the Borrower, and (iii) with respect to which the Borrower
and its Affiliates, as applicable, do not have sufficient voting power to cause
such Subsidiary to become a Guarantor hereunder; (c) is an Immaterial
Subsidiary; (d) is a Subsidiary which has been released from its Obligations
under a Subsidiary Guaranty pursuant to Section 2.17(b) below, or (e) is not a
domestic Subsidiary. For the avoidance of doubt, STAG Industrial Management,
LLC, the Subsidiary that employs the Parent Guarantor’s employees, shall be
deemed to be a Non-Guarantor Subsidiary.”


m.    The definition of “Obligations” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; including, without limitation of the
foregoing, all present and future indebtedness, liabilities, and obligations now
or hereafter owed to the Administrative Agent, any Lender, or any Affiliate of
the Administrative Agent or any Lender (including, for the avoidance of doubt,
any Specified Derivatives Providers) arising from, by virtue of, or pursuant to
any Swap Contract, other than any Excluded Swap Obligation, that relates solely
to the Obligations.”
n.    The definition of “Parent Guaranty” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Parent Guaranty” means the Guaranty Agreement executed by the Parent in favor
of the Administrative Agent, for the benefit of the Lenders and any Specified
Derivatives Providers, in form and substance acceptable to the Administrative
Agent.”


o.    The definition of the term “Restoration” set forth in Section 1.01 of the
Credit Agreement, is hereby deleted in its entirety.
p.    The definition of “Secured Indebtedness” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including this Agreement
or any amendment or replacement thereof) shall not constitute Secured
Indebtedness due to the existence of cash collateral security requirements in
connection with customary defaulting lender provisions.”


6

--------------------------------------------------------------------------------




q.    The definition of “Secured Leverage Ratio” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of Parent and its
Subsidiaries, divided by (b) Total Asset Value.”
r.    The definition of “Subsidiary Guaranty” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lenders
and any Specified Derivatives Providers, in form and substance acceptable to the
Administrative Agent.”


s.    The definition of “Term Loan Agreements” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Term Loan Agreements” means (a) that certain Term Loan Agreement, dated as of
September 29, 2015, among the Borrower, the Parent, Wells Fargo, as
administrative agent, and the other lenders party thereto, (b) that certain Term
Loan Agreement, dated as of July 28, 2017, among the Borrower, the Parent, Bank
of America, N.A., as administrative agent, and the other lenders party thereto,
(c) that certain Amended and Restated Term Loan Agreement, dated as of December
20, 2016, among the Borrower, the Parent, Wells Fargo, as administrative agent,
and the other lenders party thereto and (d) that certain Second Amended and
Restated Term Loan Agreement, dated as of December 20, 2016, among the Borrower,
the Parent, Wells Fargo, as administrative agent, and the other lenders party
thereto, in each case, as amended from time to time.”
t.    The definition of “Unencumbered Adjusted NOI” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI
of all Unencumbered Properties excluding any Dark Property for such period.”
u.    The definition of “Unencumbered Asset Value” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Unencumbered Asset Value” means without duplication, the sum of, for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter, annualized, divided by
(ii) the Capitalization Rate.”
v.    The definition of “Unencumbered Leverage Ratio” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
““Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness of Parent and
its Subsidiaries, divided by (b) Unencumbered Asset Value.”
w.    A new Section 1.07 is hereby inserted in the Credit Agreement to read as
follows:
“1.07    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto.”


7

--------------------------------------------------------------------------------




x.    The introductory paragraph of Section 2.17 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
y.    “2.17    Guaranties. Pursuant to the Parent Guaranty, the Parent shall
unconditionally Guarantee in favor of the Administrative Agent, the Lenders and
any Specified Derivatives Providers the full payment and performance of the
Obligations. Pursuant to the Subsidiary Guaranty or an addendum thereto in the
form attached to the Subsidiary Guaranty, the Parent and the Borrower shall
cause each Subsidiary Guarantor to execute a Subsidiary Guaranty unconditionally
guarantying in favor of the Administrative Agent , the Lenders and any Specified
Derivatives Providers the full payment and performance of the Obligations;
provided, however, that such Subsidiary Guaranty may be released and reinstated
in accordance with its terms.”
z.    Section 3.04(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar assessment or
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Administrative Agent, any Lender (except any
reserve requirement contemplated by Section 3.06(e)) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on the Administrative Agent, any Lender or L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, such Lender or any Recipient, as applicable, of making,
converting, continuing or maintaining any Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Administrative Agent,
Lender, such L/C Issuer or any Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Administrative Lender, such L/C Issuer or any
Recipient hereunder (whether of principal, interest or any other amount) then
the Borrower will pay to the Administrative Agent, such Lender, L/C Issuer or
Recipient, as applicable, such additional amount or amounts as will compensate
the Administrative Agent, such Lender, L/C Issuer or Recipient, as applicable,
for such additional costs incurred or reduction suffered.”
aa.    Section 3.04 (b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“ (b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity ratios or requirements has or would have the effect of
reducing the rate of return on such Lender’s or L/C Issuer’s capital or on the
capital of such Lender’s or L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or L/C
Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time


8

--------------------------------------------------------------------------------




to time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.”
bb.    Section 4. 06 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“4.06
Guaranty. An Acceptable Property shall not be deemed an Unencumbered Property
until the applicable Subsidiary Guarantor shall have executed and delivered (or
caused to be executed and delivered) to the Administrative Agent, for the
benefit of the Lenders and any Specified Derivatives Providers, the Subsidiary
Guaranty.”



cc.    Section 6.24(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(e)
No Unencumbered Property is the subject of any pending or, to any Loan Party’s
knowledge, threatened Condemnation or material adverse zoning proceeding for
which the Administrative Agent has not been notified in accordance with Section
7.03(f).”

dd.    A new Section 6.26 is hereby inserted in the Credit Agreement to read as
follows:
“ 6.26     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.”
ee.    Section 7.02 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“7.02    Certificates; Other Information. Each of the Parent and the Borrower
shall deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a)     concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(b)     promptly after any request by the Administrative Agent, copies of any
detailed audit opinions or review reports submitted to the board of directors
(or the audit committee of the board of directors) of the Parent by independent
accountants in connection with the accounts or books of the Parent;
(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of publicly-held debt securities of the Parent or the
Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;
(e)     promptly, and in any event within five (5) Business Days after receipt
thereof by the Parent or the Borrower, copies of each notice or other
correspondence received from the SEC (or comparable


9

--------------------------------------------------------------------------------




agency in any applicable non-U.S. jurisdiction) concerning any material
investigation or other material inquiry by such agency regarding financial or
other operational results of any Company unless restricted from doing so by such
agency; and
(f)     promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or the Borrower or any Unencumbered Property,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent or the
Borrower (A) files any such document with the Securities and Exchange
Commission’s EDGAR system (or any successor thereto) in a manner accessible to
the public at large or (B) posts such documents, or provides a link thereto on
the Parent and the Borrower’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Parent and the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Parent
and the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Parent and the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, SyndTrak or another similar electronic system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Parent, the Borrower or their Affiliates, or the respective
Equity Interests of any of the foregoing, and who may be engaged in investment
and other market-related activities with respect to such Persons’ Equity
Interests. The Parent and the Borrower hereby agree that (w) all the Borrower
Materials that are to be made available to the Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking the
Borrower Materials “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent and the Borrower or their
Equity Interests for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all the Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.””
ff.    Section 7.03 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“ 7.03    Notices. Each of the Parent and the Borrower shall, upon becoming
aware of same, promptly notify the Administrative Agent who shall notify each
Lender:
(a)    of the occurrence of any Default;


10

--------------------------------------------------------------------------------




(b)    of any matter that has resulted or could reasonably be expected to have a
Material Adverse Effect;
(c)    of the occurrence of any ERISA Event which has resulted or would result
in liabilities of any Company in an aggregate amount in excess of the Threshold
Amount;
(d)    of any material litigation, arbitration or governmental investigation or
proceeding instituted or threatened in writing against any Unencumbered
Property, and any material development therein;
(e)    of any announcement by Moody’s, Fitch or S&P of any change in a Debt
Rating or in its “outlook” with respect to a Debt Rating;
(f)    of any actual or threatened in writing Condemnation or zoning proceeding
of any portion of any Unencumbered Property, any negotiations with respect to
any such taking, or any material loss of or substantial damage to any
Unencumbered Property, in each case, except to the extent that the same could
not reasonably be expected to have a Material Adverse Effect;
(g)    of any Casualty with respect to any Unencumbered Property except to the
extent that the same could not reasonably be expected to have a Material Adverse
Effect;
(h)    of any material permit, license, certificate or approval required with
respect to any Unencumbered Property that lapses or ceases to be in full force
and effect or any claim from any person that any Unencumbered Property, or any
use, activity, operation or maintenance thereof or thereon, is not in compliance
with any Law, in each case, except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect;
(i)    of any material change in accounting policies or financial reporting
practices by any Company, including any determination by the Borrower referred
to in Section 2.10(b); and
(j)    of any labor controversy pending or threatened against any Company, and
any material development in any labor controversy except to the extent that the
same could not reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.”
gg.    Section 7.12(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(a)    Violations; Notice to the Administrative Agent. Use reasonable efforts
to:
(i)    Keep the Unencumbered Properties free of Contamination, except to the
extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(ii)    Promptly deliver to the Administrative Agent a copy of each report
pertaining to any Property or to any Loan Party prepared by or on behalf of such
Loan Party pursuant to a material violation of any Environmental Requirement to
the extent that the same could reasonably be expected to have a Material Adverse
Effect; and


11

--------------------------------------------------------------------------------




(iii)    As soon as practicable advise the Administrative Agent in writing of
any Environmental Claim or of the discovery of any Contamination on any
Unencumbered Property that could reasonably be expected to have a Material
Adverse Effect, as soon as any Loan Party first obtains knowledge thereof,
including a description of the nature and extent of the Environmental Claim
and/or Hazardous Material and all relevant circumstances.”
hh.    Section 7.12(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(c)    Remedial Actions. If any Contamination which could reasonably be
expected to have a Material Adverse Effect is discovered on any Unencumbered
Property at any time and regardless of the cause, (i) promptly at the applicable
Loan Parties’ sole expense, remove, treat, and dispose of the Hazardous Material
in compliance with all applicable Environmental Requirements in addition to
taking such other action as is necessary to have the full use and benefit of
such Unencumbered Property as contemplated by the Loan Documents, and provide
the Administrative Agent with satisfactory evidence thereof; and (ii) if
reasonably requested by the Administrative Agent, provide to the Administrative
Agent within thirty (30) days of the Administrative Agent’s request a bond,
letter of credit, or other financial assurance, including self-assurance,
evidencing to the Administrative Agent’s satisfaction that all necessary funds
are readily available to pay the costs and expenses of the actions required by
the preceding clause (i) and to discharge any assessments or liens established
against such Unencumbered Property as a result of the presence of the Hazardous
Material on the Unencumbered Property. After completion of such remedial
actions, the applicable Loan Party shall promptly request regulatory approval,
take all reasonable measures to expedite issuance of such approval and upon
receipt thereof deliver to the Administrative Agent a letter indicating that no
further action is required with respect to the applicable Unencumbered Property
or similar confirmation by the applicable regulator that all required remedial
action as stated above has been taken and successfully completed to the
satisfaction of the applicable regulator. The Loan Parties shall not be deemed
to have satisfied their remedial obligations under this provision until they
have provided the Administrative Agent such confirmation.”
ii.    Article VII of the Credit Agreement is hereby amended to (i) delete
Sections 7.13 and 7.16 of the Credit Agreement, together with references thereto
in the Credit Agreement, in their entirety and (ii) re-number the subsequent
sections accordingly.
jj.    Section 8.11 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“ 8.11    Unencumbered Properties; Ground Leases. Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly:
(a)    Use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Unencumbered Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with
Section 7.07 commercially unreasonable (including by way of increased premium);
(b)    [Reserved];
(c)    Without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Unencumbered Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Unencumbered Property, or (iii) consent to the annexation of any
Unencumbered Property to any municipality;


12

--------------------------------------------------------------------------------




(d)    Do any act, or suffer to be done any act by any Company or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Unencumbered Property (including by way of negligent act);
(e)    [Reserved];
(f)    Allow there to be fewer than twenty-five (25) Unencumbered Properties as
of any date of determination;
(g)    Allow the Total Asset Value of the Unencumbered Properties to be less
than One Hundred Fifty Million Dollars ($150,000,000.00);
(h)    Without the prior consent of the Lenders (which consent shall not be
unreasonably withheld or delayed), surrender the leasehold estate created by any
Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease or
materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing, in each case, to the extent such event would
reasonably be expected to be materially adverse to the interests of the Lenders;
and
(i)    Enter into any Contractual Obligations related to any Unencumbered
Property providing for the payment a management fee (or any other similar fee)
to anyone other than a Company if, with respect thereto, the Administrative
Agent has reasonably required that such fee be subordinated to the Obligations
in a manner satisfactory to the Administrative Agent, and an acceptable
subordination agreement has not yet been obtained.”
kk.    Section 8.12 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“ 8.12    Environmental Matters. Each of the Parent and the Borrower shall not
knowingly directly or indirectly:
(a)    Cause, commit, permit, or allow to continue (i) any violation of any
Environmental Requirement by or with respect to any Unencumbered Property or any
use of or condition or activity on any Unencumbered Property, or (ii) the
attachment of any environmental Liens on any Unencumbered Property, in each
case, that could reasonably be expected to have a Material Adverse Effect;
(b)    Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material on any Unencumbered Property in any manner that could
reasonably be expected to have a Material Adverse Effect; and
(c)    Use any Hazardous Material on any Unencumbered Property except in such a
manner which could not reasonably be expected to have a Material Adverse
Effect.”
ll.    Section 8.13(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(c) Any Subsidiary Guarantor that owns an Unencumbered Property to (i) incur
any Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness)
(other than the Obligations, Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness) or (ii) provide Guarantees to support Indebtedness
(other than the Obligations, Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness).”




13

--------------------------------------------------------------------------------




mm.    Section 8.14(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(a)    Maximum Consolidated Leverage Ratio. As of the last day of any fiscal
quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Consolidated Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Consolidated Leverage Ratio Covenant
Holiday, then, at the election of the Borrower upon delivery of prior written
notice to the Administrative Agent, concurrently with or prior to the delivery
of a Compliance Certificate pursuant to Section 7.02(a), and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Consolidated Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition is consummated (any such increase a
“Consolidated Leverage Ratio Covenant Holiday”); provided further that not more
than two (2) Consolidated Leverage Ratio Covenant Holidays may be elected by the
Borrower during the term of this Agreement;”
nn.    Section 8.14(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(c)    Maximum Unencumbered Leverage Ratio As of the last day of any fiscal
quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Unencumbered Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Unencumbered Leverage Ratio Covenant
Holiday, then, at the election of the Borrower upon delivery of prior written
notice to the Administrative Agent, concurrently with or prior to the delivery
of a Compliance Certificate pursuant to Section 7.02(a), and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Unencumbered Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition is consummated (any such increase an
“Unencumbered Leverage Ratio Covenant Holiday”); provided further that not more
than two (2) Unencumbered Leverage Ratio Covenant Holidays may be elected by the
Borrower during the term of this Agreement;”
oo.    Section 9.01(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.11 or Article VIII (other
than Sections 8.11 (a) and (c), or 8.13) or the Parent fails to perform or
observe any term, covenant or agreement contained in the Parent Guaranty or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in the Subsidiary Guaranty; or”
pp.    Section 11.04 (f) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(f)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.”
qq.    The first paragraph of Section 11.06(d) of the Credit Agreement is hereby
amended to delete the final three (3) sentences thereof in their entirety.
rr.    Section 11.08 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


14

--------------------------------------------------------------------------------




“11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Administrative Agent and the Required Lenders shall have
consented in writing thereto, each Lender, each L/C Issuer and each of their
respective Affiliates (including, for the avoidance of doubt, any Specified
Derivatives Providers) is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, such L/C Issuer or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or L/C Issuer or their respective Affiliates, irrespective of whether or
not such Lender, L/C Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.”
ss.    Section 11.14(d) of the Credit Agreement is amended to delete the
reference to “KATHRYN ARONE” appearing therein, and to substitute the following
therefor : “JEFFREY SULLIVAN”.
tt.    A new Section 11.19 is hereby inserted in the Credit Agreement to read as
follows:
“11.19         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


15

--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
3.
Conditions to Effectiveness.    This Second Amendment shall not be effective
until the Administrative Agent shall have received (a) counterparts of (i) this
Second Amendment duly executed and delivered by the Borrower, the Parent, the
Administrative Agent, and the Required Lenders and (ii) duly executed copies of
a Reaffirmation of Subsidiary Guaranty in the form of Exhibit A attached hereto
from each of the Subsidiary Guarantors identified thereon; and (b) all the fees
and expenses required to be paid on or before the effectiveness of this Second
Amendment.

4.
Representations and Warranties. The  Borrower hereby represents and warrants
that the representations and warranties of the Borrower and each other Loan
Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, shall be true and correct in all material respects (or
in all respects in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or in all respects in the case of any representation or warranty
qualified by materiality or Material Adverse Effect) as of such earlier date.

5.
Limited Amendment; Ratification of Credit Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This Second Amendment shall not be deemed
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

6.
Governing Law. This Second Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

7.
Miscellaneous. This Second Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Second Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this
Second Amendment or any application hereof is invalid, illegal, or unenforceable
in any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Second Amendment.
Each of the Borrower and the Parent represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of the Administrative
Agent or the Lenders or their counsel in entering into this Second Amendment.
This Second Amendment shall constitute a Loan Document.

***






16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.






 
BORROWER:
 
 
 
STAG INDUSTRIAL OPERATING
 
PARTNERSHIP, L.P.,
 
a Delaware limited partnership
 
 
 
By:
STAG Industrial GP, LLC
 
Its:
General Partner
 
 
 
By:
/s/ Stephen C. Mecke
 
Name:
Stephen C. Mecke
 
Title:
Authorized Officer
 
 
 
 
 
 
 
PARENT:
 
 
 
STAG INDUSTRIAL, INC.,
 
a Maryland corporation
 
 
 
By:
/s/ Stephen C. Mecke
 
Name:
Stephen C. Mecke
 
Title:
Chief Operating Officer and
 
 
 
 
Executive Vice President
 
 









Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------







 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION,
 
 
as the Administrative Agent, a Lender, an L/C Issuer,
 
 
and the Swing Line Lender
 
 
 
 
 
 
By:
/s/ D. Bryan Gregory
 
 
Name:
D. Bryan Gregory
 
 
Title:
Director





Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------







 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender and L/C Issuer
 
 
 
 
 
 
By:
/s/ Andrew Blomstedt
 
 
Name:
Andrew Blomstedt
 
 
Title:
Senior Vice President







Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------







 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
Name:
Frederick H. Denecke
 
 
Title:
Senior Vice President







Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------







 
 
REGIONS BANK,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Paul E. Burgan
 
 
Name:
Paul E. Burgan
 
 
Title:
VP





Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Sheena Lee
 
 
Name:
Sheena Lee
 
 
Title:
Authorized Signatory



Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
CITIBANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ John C. Rowland
 
 
Name:
John C. Rowland
 
 
Title:
Vice President



Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
PNC BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Michelle Gouin
 
 
Name:
Michelle Gouin
 
 
Title:
Vice President





Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
TD BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Rory Desmond
 
 
Name:
Rory Desmond
 
 
Title:
Vice President





Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
RAYMOND JAMES BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Matt Stein
 
 
Name:
Matt Stein
 
 
Title:
Vice President



Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Michael E. Hussey
 
 
Name:
Michael E. Hussey
 
 
Title:
Senior Vice President





Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
MORGAN STANLEY BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Emanuel Ma
 
 
Name:
Emanuel Ma
 
 
Title:
Authorized Signatory



Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Mark Edwards
 
 
Name:
Mark Edwards
 
 
Title:
Senior Vice President









Signature Page to
Second Amendment to 2014 Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A


REAFFIRMATION OF SUBSIDIARY GUARANTY
July 28, 2017


Each of the undersigned Subsidiary Guarantors hereby acknowledges receipt of a
copy of the foregoing Second Amendment to Credit Agreement with respect to that
certain Credit Agreement dated as of December 18, 2014 by and among STAG
INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (together
with its successors and assigns, the “Borrower”), STAG INDUSTRIAL INC., a
Maryland corporation and the sole member of the sole general partner of the
Borrower (the “Parent”), each of the financial institutions initially a
signatory to the Credit Agreement (as defined below) together with their
successors and assigns under Section 11.06 of the Credit Agreement (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative
Agent (in such capacity, the “Administrative Agent”), the Swing Line Lender and
an L/C Issuer (as amended and as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), which Second
Amendment to Credit Agreement is dated as of the date hereof (the “Amendment”).
Capitalized terms used in this Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement. Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, each
of the undersigned Subsidiary Guarantors reaffirms the terms and conditions of
the Subsidiary Guaranty (as reaffirmed from time to time) and any other Loan
Document executed by it and acknowledges and agrees that such agreement and each
and every such Loan Document executed by the undersigned Subsidiary Guarantors
in connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.


***











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Reaffirmation of
Subsidiary Guaranty to be duly executed and delivered as of the date first
written above.


SUBSIDIARY GUARANTORS:


STAG Investments Holdings III, LLC
STAG III Albion, LLC
STAG III Boardman, LLC
STAG III Chesterfield, LLC
STAG III Cincinnati LLC
STAG III Daytona Beach, LLC
STAG III Elkhart, LLC
STAG III Farmington, LLC
STAG III Holland, LLC
STAG III Lewiston, LLC
STAG III Malden, LLC
STAG III Mason, LLC
STAG III Mayville, LLC
STAG III Newark, LLC
STAG III Pensacola, LLC
STAG III Pocatello, LLC
STAG III Rapid City, LLC
STIR Investments GP III, LLC
STAG III Sergeant Bluff, LLC
STAG III Twinsburg, LLC
STAG III Youngstown, LLC
STAG Investments Holdings IV, LLC
STAG IV Alexandria, LLC
STAG IV Belfast, LLC
STAG IV Cheektowaga, LLC
STAG IV Danville, LLC
STAG IV Seville, LLC
STAG IV Sun Prairie, LLC
STIR Investments GP IV, LLC
STAG GI Investments Holdings, LLC
STAG GI New Jersey, LLC
STAG Industrial Holdings, LLC
STAG TX GP 2, LLC
STAG Avon, LLC
STAG Buffalo, LLC
STAG Chippewa Falls, LLC
STAG Edgefield, LLC
STAG Franklin, LLC
STAG Lansing 2, LLC
STAG Orlando, LLC
STAG Pineville, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Rogers 2, LLC
STAG South Bend, LLC
STAG Spartanburg, LLC
STAG Portage, LLC
STAG Jackson, LLC


Signature Page to
Reaffirmation of Subsidiary Guaranty



--------------------------------------------------------------------------------





STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG Dallas, LLC
STAG De Pere, LLC
STAG Duncan, LLC
STAG Buena Vista, LLC
STAG Gurnee, LLC
STAG Kansas City 2, LLC
STAG Chicopee, LLC
STAG Montgomery, LLC
STAG Smyrna, LLC
STAG Statham, LLC
STAG Harrisonburg, LLC
STAG Toledo, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Golden, LLC
STAG DeKalb, LLC
STAG Ocala, LLC
STAG Marion 2, LLC
STAG Londonderry, LLC
STAG Idaho Falls, LLC
STAG Williamsport, LLC
STAG Kentwood, LLC
STAG Marshall, LLC
STAG Belvidere I, LLC
STAG Belvidere II, LLC
STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Nashville, LLC
STAG New Berlin, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Springfield, LLC
STAG Orlando 2, LLC
STAG North Jackson 2, LLC
STAG Shannon, LLC
STAG Lansing 4, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG South Holland, LLC
STAG Mascot, LLC
STAG Janesville, LLC
STAG Allentown, LLC
STAG Nashua, LLC
STAG Strongsville, LLC
STAG Columbus, LLC
STAG Savannah, LLC
STAG West Chester, LLC


Signature Page to
Reaffirmation of Subsidiary Guaranty



--------------------------------------------------------------------------------





STAG Calhoun, LLC
STAG Hebron, LLC
STAG East Troy, LLC
STAG Jefferson City, LLC
STAG Savage, LLC
STAG Chester, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Mason 3, LLC
STAG Longmont, LLC
STAG Lenexa, LLC
STAG Reno, LLC
STAG Fort Wayne, LLC
STAG Murfreesboro, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Burlington, LLC
STAG Greenville, LLC
STAG North Haven, LLC
STAG Plymouth 2, LLC
STAG Oakwood Village, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG 5101 South Council Road, LLC
STAG Knoxville 2, LLC
STAG Clinton, LLC
STAG Fairborn, LLC
STAG Phoenix, LLC
STAG Machesney Park, LLC
STAG Macedonia, LLC
STAG Novi 2, LLC
STAG Grand Junction, LLC
STAG Tulsa, LLC
STAG Chattanooga 1, LLC
STAG Chattanooga 2, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Shreveport, LLC
STAG Dayton 2, LLC
STAG West Allis, LLC
STAG Loudon, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Grand Rapids, LLC
STAG Burlington 2, LLC


Signature Page to
Reaffirmation of Subsidiary Guaranty



--------------------------------------------------------------------------------





STAG Biddeford, LLC
STAG Fairfield 3, LLC
STAG Mascot 2, LLC
STAG Erlanger, LLC
STAG Gahanna, LLC
STAG Norton, LLC
STAG NC GP, LLC
STAG Sparks 2, LLC
STAG Hazelwood, LLC
STAG Portland, LLC
STAG East Windsor, LLC
STAG Yorkville, LLC
STAG Lebanon, LLC


each a Delaware limited liability company






By:
 
Name:
 
Title:
 







(Signatures continue on the next page)


Signature Page to
Reaffirmation of Subsidiary Guaranty



--------------------------------------------------------------------------------







STAG III Arlington, L.P.,
a Delaware limited partnership
 
 
 
 
By:
STIR Investments GP III, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
STAG IV Waco, LP,
a Delaware limited partnership
 
 
 
 
By:
STIR Investments GP IV, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 











(Signatures continue on the next page)


Signature Page to
Reaffirmation of Subsidiary Guaranty



--------------------------------------------------------------------------------







STAG Arlington 2, L.P.
STAG Houston 2, L.P.
STAG Garland, LP
STAG Houston 3, LP
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Houston 4, LP
STAG El Paso 5, LP
STAG Garland 2, LP
STAG TX Holdings, LP
STAG Rockwall, L.P.


each a Delaware limited partnership


By:
STAG TX GP 2, LLC
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 



STAG Camarillo 1, LP
STAG Camarillo 2, LP
STAG Visalia, LP


each, a Delaware limited partnership


By:
STAG CA GP, LLC
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 





(Signatures continue on the next page)




Signature Page to
Reaffirmation of Subsidiary Guaranty



--------------------------------------------------------------------------------







STAG El Paso, LP,
a Delaware limited partnership


By:
STIR Investments GP, LLC
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 







STAG NC Holdings, LP
a Delaware limited partnership


By:
STAG NC GP, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
their General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 













Signature Page to
Reaffirmation of Subsidiary Guaranty

